Name: Commission Regulation (EEC) No 1081/85 of 25 April 1985 on special conditions for the granting of private storage aid for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 114/26 Official Journal of the European Communities 27. 4. 85 COMMISSION REGULATION (EEC) No 1081/85 of 25 April 1985 on special conditions for the granting of private storage aid for pigmeat Whereas the security should be fixed at a level such as will oblige the storer to fulfil the obligations under ­ taken by him ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 1 . As from 6 May 1985 applications for private storage aid may be introduced in accordance with the provisions of Regulation (EEC) No 1092/80 . The list of products which qualify for aid and the relevant amounts are set out in the Annex hereto . 2 . If the period of storage is extended or curtailed, the amount of the aid shall be adjusted accordingly. The amounts of the supplements and deductions per month and per day are set out in columns 7 and 8 of the said Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Articles 4 (6), 5 (4) and 7 (2) thereof, Whereas intervention measures may be taken in respect of pigmeat if, on the representative markets of the Community, the average price for pig carcases is less than 103 % of the basic price and is likely to remain below that level ; Whereas the market situation has been characterized by a marked fall in prices below the level mentioned ; whereas, in view of seasonal and cyclical trends, this situation could persist ; Whereas intervention measures must be taken ; whereas these can be limited to the granting of private storage aid ; Whereas Article 3 of Council Regulation (EEC) No 2763/75 (3) provides that the period of storage can be curtailed or extended if the market situation so requires ; whereas Article 8 (4) of Commission Regula ­ tion (EEC) No 1092/80 (4), as amended by Regulation (EEC) No 201 /85 (5), provides for early withdrawal from store for export ; whereas the period of storage may also be curtailed in case of force majeure as referred to in Article 9 of the said Regulation ; whereas, therefore, provision should be made to fix not only the amounts of aid for a specific period of storage , but also the amounts to be added or deducted if this period is curtailed or extended ; Whereas, in order to facilitate administrative and control work resulting from the conclusion of contracts , minimum quantities should be fixed ; Article 2 The minimum quantities per contract and per product shall be as follows : (a) 10 tonnes for boned products ; (b) 15 tonnes for all the other products . A rticle 3 The security shall be 20 % of the amounts of aid set out in the Annex. Article 4 By way of derogation from Article 8 (4) of Regulation (EEC) No 1092/80 , the minimum quantity for carcases or half carcases is fixed at 9 tonnes . (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 307, 18 . 11 . 1980 , p. 5 . (3 OJ No L 282, 1 . 11 . 1975, p. 19 . Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.(4) OJ No L 114, 3 . 5 . 1980, p . 22 .0 OJ No L 23, 26 . 1 . 1985, p . 19 . 27. 4. 85 Official Journal of the European Communities No L 114/27 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 April 1985 . For the Commission Frans ANDRIESSEN Vice-President No L 114/28 Official Journal of the European Communities 27. 4. 85 ANNEX (ECU/tonne) CCT heading No Products in respect of which aid is granted Amount of the aid for a storage period of Supplement or deduction 4 months 5 months 6 months 7 months per month per day 1 2 3 4 5 6 7 8 ex 02.01 A III a) 1 Whole carcases or half carcases without the head, flare fat, kidneys, forefeet, tail , diaphragm and spinal cord, fresh or chilled (') 261 292 323 354 31 1,03 ex 02.01 A III a) 2 Legs , fresh or chilled 314 349 384 419 35 1,17 ex 02.01 A III a) 3 Fore-ends or shoulders, fresh or chilled 314 349 384 419 35 1,17 ex 02.01 A III a) 4 Loins , with or without collar, collars, fresh or chilled (2) 314 349 384 419 35 1,17 ex 02.01 A III a) 5 Bellies whole or trimmed by rectangular cut, fresh or chilled 163 190 217 244 27 0,90 ex 02.01 A III a) 6 aa) Bellies , whole or trimmed by rectangular cut, without rind and ribs, fresh or chilled 163 190 217 244 27 0,90 ex 02.01 A III a) 6 Cuts corresponding to 'middles', with or without rind, fat or bones, fresh or chilled (3) 240 269 298 327 29 0,97 ex 02.01 A III a) 6 aa) Legs, fore-ends, shoulders, loins with or without collar or collars, boned, fresh or chilled (4) 314 349 384 419 35 1,17 (') The aid for products falling within subheading ex 02.01 A III a) 1 can also be granted for half carcases presented as Wiltshire sides , i.e. without the head, feet, tail , flare fat, kidneys, tenderloin, bone blade, sternum, vertebral column , pelvic bone and diaphragm. (2) Loins falling within subheading ex 02.01 A III a) 4 may be with or without rind, the adherent layer of fat, however, not exceeding 25 mm in depth . (3) Same presentation as for products falling within subheading 02.06 B I a) 2 . (4) Loins and collars falling within subheading ex 02.01 A III a) 6 aa) may be with or without rind, the adherent layer of fat, however, not exceeding 25 mm in depth . The minimum quantity of 10 tonnes refers to all products .